Citation Nr: 0904724	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertensive 
vascular disease, including as secondary to herbicide 
exposure, and diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements on appeal, the veteran asserts he served in 
Vietnam in 1968 and 1969.  After reviewing the record, the 
Board finds that VA has not completed its duty to assist 
under the VCAA.  Specifically, VA should seek to obtain 
additional service records, if any, regarding the veteran's 
service in 1968 and 1969. 

The veteran avers that he was stationed in Vietnam for eight 
months as a machine gunner with an infantry unit in 1968 and 
1969.  As the veteran is claiming disabilities related to 
herbicide exposure in Vietnam, it is necessary to determine 
whether he actually served in Vietnam.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. § 313 (2008).

A review of the veteran's military personnel records 
indicates that he was stationed in the United States until 
December 1968.  A review of the veteran's service treatment 
records (STRs) indicates that he received treatment in 
Okinawa, Japan in January, June, July, September, October, 
and November 1969.  The veteran's DD-214 indicates that he 
received the Vietnam Service Medal, the Vietnam Cross of 
Gallantry with palm, and the Vietnam Campaign Medal with 
device.  Because these medals may be awarded to units, or to 
individual service-members who serve outside of Vietnam, they 
are not conclusive that the veteran served in Vietnam.  In 
addition, there are no service records in evidence which 
reflect the veteran's service in Vietnam.  The claims file 
contains a March 2005 VA query to the National Personnel 
Records Center (NPRC), which requested verification of the 
veteran's service in Vietnam.  The NPRC response indicates it 
was unable to verify in-country dates for the veteran.

The Board finds that Marine Corps personnel/muster rolls, 
unit records, and/or unit diaries may further assist the 
Board in developing a more complete picture of the veteran's 
service and a reasonable effort should be made to obtain 
them.  See 38 U.S.C.A. § 5103A(b) (2008). 

In addition, the veteran, through his representative, has 
claimed that he has hypertension secondary to diabetes 
mellitus, type II, and requested an examination or medical 
opinion to determine this.  

Finally, the Board notes that the veteran has not been 
provided complete VCAA notice of the information and evidence 
necessary to substantiate a claim for service connection for 
disability as secondary to a service-connected disability.  
Therefore, the Board finds that corrective notice should be 
sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran corrective VCAA 
notice that includes an explanation of 
the information and evidence needed to 
substantiate a claim of entitlement to 
service connection for a disability that 
is proximately due to, or aggravated by, 
a service connected disease or injury.
38 C.F.R. § 3.310.
 
2.  Contact the veteran and request that 
he inform the RO/AOJ of the specific 
units, months and year(s) of his service 
in Vietnam.

3.  Contact the US Marine Corps History 
Division, National Archives at College 
Park, Maryland, and any other appropriate 
agency, and request unit diaries, and 
unit muster rolls for the veteran's 
unit(s) for the time period he specifies, 
or if a more accurate time period is not 
specified, for the time between December 
1968 and January 1970.  If no further 
records are available, the RO should note 
such, and the agency or agencies it 
contacted, in the file. 

4.  Contact the Military Awards Branch, 
US Marine Corps, at Quantico, Virginia 
and request certificates of awards for 
the veteran's awards.  If no further 
records are available, the RO should note 
such, and the agency or agencies it 
contacted, in the file.  

5.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the etiology of his 
hypertension.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is due to service, 
or is proximately due to, or aggravated 
by, diabetes mellitus.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  A complete rationale for 
the opinion provided should be set forth.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




